Appellant sued Louis Korn, her husband, and Oskar Korn, his son, to cancel and set aside a deed from Louis Korn to his said son, Oskar Korn, to certain property situated in the city of Houston, Tex., and for possession of said property and for rents at the rate of $150 per month for the time she had been out of possession, and, in the alternative that she have judgment against her husband, Louis Korn, for one-half of the value of the improvements made on said property during her marriage with defendant Louis Korn. The defendants duly appeared and answered. There was another suit pending wherein Louis Korn had sued Hulda Korn for divorce, and Hulda Korn, by cross-action, had sued Louis Korn for divorce. These suits were pending in the same court and were consolidated and tried together. The case was tried to a jury, but when the evidence was closed the court withdrew the case from the jury and entered judgment refusing Louis Korn a divorce, but granting a divorce to Hulda Korn on her cross-action, and judgment against Hulda Korn in her suit against Oskar Korn to cancel the deed from Louis Korn to Oskar Korn, and in favor of Hulda Korn against Louis Korn for $470. Motion for a new trial was made by Hulda Korn as to that portion of the judgment denying her relief against Oskar Korn, which was overruled, and she brings this appeal.
Appellant presents three propositions, to the effect that she was entitled to have submitted to the jury certain fact issues, which she says were raised by the evidence. We think the propositions must be overruled, because the record discloses that when the evidence was closed the court announced that it was his conclusion that Louis Korn was not entitled to judgment for divorce under his petition and the evidence, but that Hulda Korn was entitled to a divorce on her cross-action, and that Hulda Korn was not entitled to any of the relief by her sought against Oskar Korn, and not entitled to any relief in that suit other than a money judgment against Louis Korn in the sum of $470, and withdrew the case from the jury and accordingly entered judgment. The record fails to show that any objection was made to the court's withdrawing the case from the jury or that any exception was taken to the action of the court in any wise. There is not a bill of exception in the record. Neither does the record show that any request was made to go to the jury after the court had announced his conclusions. Such being the case, we think it should be held that at least impliedly appellant consented to the court's action and cannot be now heard to complain.
No error appearing, the judgment should be affirmed, and it is so ordered.
Affirmed.